Citation Nr: 0214497	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-03 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether an overpayment of additional compensation 
benefits from October 1, 1978 to October 31, 1983, for former 
dependent spouse, [redacted], was properly created.  

2.  Entitlement to an effective date earlier than March 15, 
1996, for the award of additional compensation benefits for 
dependent spouse, [redacted].  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1962 
to April 1973.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 administrative action of the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO) that determined that the veteran had 
erroneously been paid additional compensation benefits for a 
dependent spouse, [redacted], for the period from October 1, 1978 to 
November 1, 1983; and that March 15, 1996, was the earliest 
effective date that could be established for the payment to 
the veteran of additional compensation benefits based upon 
dependent spouse, [redacted].  

The veteran appeared at the RO before the undersigned in 
Washington, D.C. at a Board Video Conference hearing in April 
2002.  The transcript of that hearing has been associated 
with the claims file.  

In the course of the April 2002 Board hearing, the veteran 
asserted a claim regarding the effective date for the payment 
of additional compensation benefits for his dependent child, 
[redacted].  The veteran has also raised the issue of service 
connection for diabetes mellitus due to Agent Orange 
exposure.  These issues have not been addressed by the RO and 
are not properly before the Board on appeal.  They are 
referred to the RO for appropriate action.  The Board will 
limit its review to the two matters perfected for appeal.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO, and 
VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The veteran has been in receipt of at least a 30 percent 
disability rating due to service-connected disabilities since 
February 1976.

3.  The veteran was divorced from [redacted] on February [redacted] 1977.  
The initial notice to the RO of the veteran's divorce from [redacted] 
was submitted on April 6, 2000.  

4.  In December 1978, the veteran misrepresented to the RO 
that he was still married to, and living with, [redacted].  He was 
paid additional compensation benefits for former dependent 
spouse, [redacted], from October 1, 1978 to November 1, 1983.  

5.  Notice of the existence of the veteran's dependent 
spouse, [redacted], was initially received by VA on May 15, 2001. 


CONCLUSIONS OF LAW

1.  An overpayment of additional compensation benefits to the 
veteran for former dependent spouse, [redacted], from October 1, 1978 
to October 31, 1983, was properly created.  38 U.S.C.A. §§ 
5110, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.31, 
3.109, 3.155(a), 3.158, 3.401(b) (2001).

2.  The criteria for the creation of an effective date 
earlier than March 15, 1996, for the payment of additional 
compensation benefits for the veteran's dependent spouse, 
[redacted], is not warranted.  38 U.S.C.A. §§ 5110, 5103, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.31, 3.109, 3.155(a), 
3.158, 3.401(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2002).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2002).  The 
issue before the Board was based upon a request communicated 
in person by the veteran's representative in May 2000 for an 
earlier effective date for the award of additional 
compensation benefits for the veteran's dependent spouse, 
[redacted].  The claim appeared substantially complete on its 
face.  The veteran's representative clearly identified the 
benefit sought.  Following the RO's review of the veteran's 
compensation benefits and the administrative action in 
question, the veteran initiated the current appeal with the 
filing of a notice of disagreement as to effective dates 
assigned.  In the substantive appeal and hearing that 
followed, he explained the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with a May 2000 
administrative action and January 2001 statement of the case.  
Further, at his Video Conference hearing before the Board, he 
was further advised of the type of evidence that he could 
submit that would support his claim.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO has accumulated pertinent administrative 
records over the course of the time period in question and 
these have been associated with the claims file.  There is an 
indication that some records that were submitted in 1986 and 
that could be pertinent to the claim could not be located by 
the RO.  There are other records in the claims file, however, 
that provide information that is pertinent to the critical 
information for that time period in question.  It does not 
appear that there are any additional pertinent records that 
can be requested or obtained.  There is no indication that 
there is any probative evidence available that has not been 
obtained concerning the issue on appeal.  Any question as to 
which portion of evidence is to be provided by the claimant 
and which portion to be provided by VA is rendered moot.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002)  

Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
ample opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Factual Background

In August 1976, the veteran was awarded disability 
compensation for service-connected disorders with a combined 
disability evaluation of 30 percent, effective from February 
1976.  

In September 1976, the veteran filed VA Form 21-686c, 
Declaration of Marital and Dependents Status.  On this form, 
he indicated that his status was married, and stated that he 
had been married to [redacted], on January [redacted] 1971 in Taiwan.  He 
reported one dependent child.  

In May 1977, the veteran filed VA Form 21-686c, Declaration 
of Marital and Dependents Status. On this form, he indicated 
his status was married, and stated that he was married to [redacted], 
on January [redacted] 1971 in Taiwan, and indicated that they lived 
together.  He reported two dependent children.  

In a letter dated December 6, 1978, the RO informed the 
veteran that a law had gone into effect that would provide 
additional compensation on account of a spouse, child or 
dependent parent for veteran's having service-connected 
disability of 30 percent or more.  The veteran was asked to 
complete the reverse side of the letter if he wished to claim 
the additional benefits.  

On December 19, 1978, the veteran filed the reverse side of 
the foregoing letter, a VA form entitled, Declaration of 
Marital and Dependents Status.  He indicated on the form that 
his status was married, and stated that he was married to [redacted], 
on January [redacted] 1971 in Taiwan, and indicated that they lived 
together.  He reported two dependent children.  

Based upon the information contained in the veteran's 
December 1978 submission, in January 1979, the RO amended the 
veteran's award and began payment to him of additional 
compensation benefits for his spouse, [redacted], effective from 
December 1, 1978.  

In October 1983, the RO requested that the veteran submit VA 
Form 21-686c, Declaration of Marital Status, and furnish a 
certified copy of his marriage certificate.  

Effective from November 1, 1983, the RO discontinued the 
payment to the veteran of the additional compensation 
benefits that were being paid to him for his spouse, [redacted].  

In April 1987, the veteran filed VA Form 21-686c, Declaration 
of Marital Status.  He indicated his status was divorced, and 
referenced an attached divorce decree.  He reported five 
dependent children.  The veteran submitted with this form a 
partial copy of an undated Judgment for Declaration of 
Invalidity of Marriage, of the Circuit Court of Cook County 
Illinois, that pertained to the marriage of the veteran and 
[redacted].  The partial copy consisted of the first page of 
the judgment and pages 5 and 6 of what appears to be a 
"Joint Parenting Agreement," dated on June 25, 1986, that 
was apparently incorporated as pages 8 and 9 of the Judgment 
document.  

In September 1987, November 1989, and February 1991, the 
veteran was informed by the RO that his compensation benefits 
included additional benefits for his children.  He was 
directed to notify the RO immediately of any change in the 
number or status of his dependents.  

In March 1993, the veteran's representative directed a letter 
to the RO that stated that the veteran had sent his original 
marriage certificate to VA, and requested that the document 
be returned to him as soon as possible.  In May 1993, the RO 
wrote to the veteran and stated that a copy of the veteran's 
marriage certificate was not in the file.  

In November 1995, the Board granted an increased evaluation 
of 60 percent for the veteran's service-connected coronary 
disability.  

In February 1996, the RO proposed to terminate additional 
compensation benefits for the veteran's children if the 
veteran did not respond to a prior request for confirmation 
of his dependents.  

In an apparent response to that request, in March 1996, the 
veteran filed VA Form 21-686c, Declaration of Marital and 
Dependents Status.  He indicated his status was married, and 
stated that he was married to [redacted], on February [redacted] 1987, in 
Las Vegas, Nevada, and indicated that they lived together.  
He also reported that his marriage to [redacted] in Chicago, 
Illinois, had terminated in divorce on June 4, 1986 in 
Chicago, Illinois.  He reported eight dependent children.  

In December 1999, the veteran was granted a total rating 
based on individual unemployability due to service connected 
disabilities.  

In March 2000, the veteran filed VA Form 21-686c, Declaration 
of Status of Dependents.  He indicated his status was 
married, and stated that he was married to [redacted], on 
February 14, 1986.  The veteran attached to this form a copy 
of a document entitled "[redacted] Church 
Certificate of Marriage."  This document certified that on 
February [redacted] 1986, the veteran and [redacted] were married at the 
[redacted] Church, in Sacramento, California.  
The document was signed by a person designated as the 
Minister, and another person designated as an Executive 
Director.  There is stamped on this copy a printed and signed 
statement certifying the document to be evidence acceptable 
under VA Regulations.   

In March 2000, the RO directed a letter to the veteran that 
stated that in order to provide additional benefits for his 
spouse more information was required about his previous 
marriage to [redacted].  It was requested that the veteran provide a 
copy of the document terminating the marriage to [redacted].  

In April 2000, the veteran submitted a copy of a Judgment of 
Divorce, entered in the Circuit Court of Cook County, 
Illinois on February [redacted] 1977, in which the marriage between 
the veteran and [redacted] was dissolved.  The document noted that [redacted] 
had ceased to live with the veteran on February 2, 1976.  

In May 2000, the veteran, through his representative, filed a 
claim for an earlier effective date for the grant of 
additional compensation benefits for the veteran's spouse, 
[redacted].  It was suggested that the effective date be the day 
of the veteran's marriage to [redacted].  In support of that 
claim, the veteran's representative submitted copies of three 
letters.  

The first letter was one dated November 16, 1986, that was 
addressed to the RO and signed by the veteran.  In it, the 
veteran requested the return of his marriage certificate, and 
stated that he had submitted a copy of it eight months prior, 
but had not received acknowledgment of its receipt nor word 
of an allowance for his spouse "to be added to the 
compensation check."  The letter went on to state that the 
dependence allowance was the purpose of the submission of the 
marriage certificate, and that getting another copy would be 
very difficult since the they were married outside of 
Illinois.  

There is a second letter that was addressed to the RO and 
signed by the veteran.  This one is dated May 10, 1996.  In 
this letter, the veteran again requested return of the 
marriage certificate, and essentially expressed the same 
thing that he had stated in the November 16, 1986 letter, 
with the exception that in this letter he stated that he had 
submitted a copy of his marriage certificate over 10 years 
prior.  

The third letter submitted was one dated May 15, 1996, that 
was addressed to the veteran and signed by an adjudication 
officer at the RO.  The letter stated that it was a reply to 
the veteran's inquiry regarding the letters dated March 7, 
1986 and November 16, 1986 in which the veteran had requested 
a reply as to why his marriage certificate was not returned 
to him and why his spouse had not been added to the 
disability compensation.  The adjudication officer 
acknowledged that the records showed that the veteran did 
submit the needed forms and a marriage certificate in the 
year 1986.  It explained that for some reason the copies of 
the forms and the marriage certificate could not be located.  
The veteran was told that it would be in his best interest to 
submit a copy of his marriage certificate and fill out the 
needed forms as soon as possible.  

On May 23, 2000, the RO issued the administrative 
determination that is currently on appeal.  In the decision, 
the veteran's former spouse, [redacted], was removed from the 
veteran's benefits effective from October 1, 1978, which was 
the date that the RO first started paying the veteran for the 
additional benefits for his former spouse, [redacted].  It was noted 
that she had previously been removed on November 1, 1983.  
The veteran's monthly rate based upon the additional payments 
for his former spouse, [redacted], was accordingly reduced 
retroactively, for the period from October 1, 1978 to October 
31, 1983, thereby creating an overpayment.  The 
administrative determination, however, also retroactively 
awarded additional compensation benefits for the veteran's 
spouse, [redacted], effective from March 15, 1996 and payable 
from April 1, 1996, based upon the March 1996 letter that had 
provided the initial notice to VA that [redacted] was the 
veteran's spouse.  

The retroactive reduction of additional payments for the 
veteran's former spouse, [redacted], created an overpayment to the 
veteran in the amount of the accumulated additional payments 
for the time period in question.  This amount was collected 
by an administrative offset with a portion of the retroactive 
payments that were to be paid to the veteran for the addition 
of the veteran's spouse, [redacted], for the period from April 1, 
1996 to the date of the letter.  It effectively repaid and 
canceled out the veteran's overpayment for his former spouse, 
[redacted], because it was a greater monetary amount than the 
overpayment.  

In June 2000, the veteran filed a notice of disagreement with 
the May 2000 administrative decision.  In this notice, he 
stated that he submitted his marriage certificate for his 
marriage to [redacted] in 1986, and should be awarded additional 
benefits for her from that time.  He also claimed that he 
submitted divorce papers in 1977 pertaining to [redacted], and that 
he did not receive any benefits for a spouse after this 
period until he submitted a marriage certificate for [redacted] 
in the 1980's.  

In his substantive appeal, the veteran argued that in 1986 he 
had submitted to the RO his Marriage Certificate documenting 
his marriage to his current spouse, [redacted], and that he 
should not be penalized because the RO lost the forms.  

At his April 2002, Video Conference hearing before the Board, 
the veteran testified to the effect that in 1986 he had 
submitted to the RO his Marriage Certificate documenting his 
marriage to his current spouse, [redacted].  He again argued that 
he should not be penalized because the RO lost the forms.  

Analysis

The veteran and his representative contend, in essence, that 
the RO committed error in denying entitlement to an effective 
date earlier than May 16, 1996, for additional compensation 
benefits based upon the dependency of his spouse, [redacted].  
They have argued that the veteran submitted documentation of 
his marriage to her in 1986, but that the documentation was 
lost by VA, and that the effective date should be the date of 
his marriage to [redacted].  

The veteran has also argued that he submitted divorce papers 
in 1977 pertaining to his divorce from [redacted], and did not 
receive any additional compensation benefits based upon his 
marriage to her after 1977.  He stated in his notice of 
disagreement, that he did not receive any additional benefits 
for a spouse until he submitted a marriage certificate 
pertaining to his marriage to [redacted] in the 1980's.  
Consequently, he asserts that the creation of the overpayment 
of additional benefits for his former spouse, [redacted], between 
October 1, 1978 and October 31, 1983 was improper.  

An award of additional compensation payable to a veteran on 
account of marriage will be the date of the veteran's 
marriage, if evidence is received within one year of the date 
of the event.  Otherwise, the effective date for additional 
compensation based on marriage will be the date that notice 
of the marriage was received if the evidence is received 
within one year of the VA request.  38 C.F.R. § 3.401(b)(1).  

Payment of monetary benefits based on an increased 
compensation award may not be made to an individual for any 
period before the first day of the calendar month following 
the month in which the increased award, including an increase 
because of an added dependent, became effective.  38 U.S.C.A. 
§ 5111(a).  For the purposes of this section, the term 
increased award means an award which is increased because of 
an added dependent.  38 C.F.R. § 3.31 (2001).

This case offers a factual presentation often seen in the 
disposition of issues regarding the establishment of 
effective dates for the grant of benefits, and in particular, 
for the grant of additional benefits based upon the 
establishment of dependency status.  For the most part, since 
such cases turn upon the question of "When was VA provided 
notice of the existence of a dependent?," the usual 
directive is to comb the claims file to determine if any such 
notice is contained therein, or could reasonably be 
construed.  It becomes then, a simple matter of whether it is 
there, or not.  The usual argument presented by a claimant is 
that the required documents were sent, and that VA should be 
charged for having received the documents.  VA legitimately 
responds to such argument by noting that when such 
documentation is received, it is the regular procedure of VA 
to adjust an award of compensation if warranted.  The United 
States Court Appeals for Veterans Claims (the Court) clearly 
sanctioned VA's position in those circumstances when it held 
that the regularity of the administrative process is presumed 
in the absence of clear evidence to the contrary.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  

With respect to his claim that the overpayment of additional 
benefits for [redacted] was improper, the veteran asserts that he 
submitted notice of his divorce from her in 1977 and received 
no additional benefits for her after that.  The preponderance 
of the evidence in this case proves otherwise.  

The evidence documents that the veteran was divorced from [redacted] 
in February 1977, but that he failed to provide notice of 
that divorce to VA until April 2000.  The evidence also shows 
that the veteran and [redacted] ceased living together in February 
1976.  The evidence further documents that in September 1976, 
seven months after his separation from [redacted], he erroneously 
certified to VA that he was still living together with her.  
The evidence further shows that in December 1978, almost two 
years after his divorce from [redacted], he again erroneously 
certified to VA that he was still married to, and living 
together with [redacted].  Finally, the evidence shows that based 
upon the veteran's clear misrepresentations pertaining to his 
marriage to [redacted], he erroneously received and retained 
additional compensation benefits for her dependency status 
from October 1, 1978 to October 31, 1983.  

Although the veteran recalls that he informed VA of his 
divorce from [redacted] in 1977, he has proven to be at best, an 
unreliable historian.  Given the fact that he submitted two 
documents to VA two years apart that clearly misrepresented 
his marital status to [redacted] for his personal gain, the veteran's 
credibility regarding his marital status for dependency 
purposes is impeached.  The veteran certified statements of 
material facts to VA that he knew or should have known were 
false, and accepted additional compensation payment based 
upon those statements.  The preponderance of the evidence 
shows that the overpayment of additional compensation 
benefits for the veteran's former spouse, [redacted], from October 1, 
1978 to October 31, 1983, was properly created.  

With respect to the claim of entitlement to an effective date 
earlier than May 16, 1996, for additional compensation 
benefits based upon the dependency of his spouse, [redacted], the 
veteran argues that he submitted the appropriate 
documentation of his marriage to [redacted] in 1986.  Once again, 
the evidence proves otherwise.  The Board recognizes that 
there is of record a letter from the RO to the veteran dated 
May 15, 1996, that acknowledged that the veteran had 
submitted forms in 1986 pertaining to a marriage, but that 
the forms could no longer be located.  This letter, however, 
is inconclusive as to the matter of whether the veteran 
submitted evidence of his marriage specifically to [redacted] 
soon after his purported 1986 marriage to her.  

The Board also recognizes that the RO has found acceptable 
for proof of marriage purposes under VA regulations the 
veteran's submission of a "[redacted] Church 
Certificate of Marriage" dated February [redacted] 1986, pertaining 
to a marriage celebrated in Sacramento, California.  The 
acceptance of that document for such purposes is not at issue 
before the Board and cannot be considered herein.   

The Board notes, however, that the evidence of record 
includes a statement from the veteran to the RO dated April 
7, 1987, wherein he certified to VA that he was divorced at 
that time.  This clearly contradicts the veteran's more 
recent claim that he had provided notice to VA of his 
marriage to [redacted] in 1986.  Further, the evidence also 
includes a document submitted by the veteran in March 1996, 
wherein he certified that he was married to [redacted] on 
February [redacted] 1987, in Las Vegas, Nevada.  This statement also 
indicated that he was not divorced from [redacted] until June 
4, 1986.  This evidence also contradicts the veteran's claim 
that he had provided notice to VA of his marriage to [redacted] 
in 1986.  

Finally, the Board notes that in his notice of disagreement, 
the veteran admitted that he had submitted a marriage 
certificate of his marriage to [redacted] in the 1980's.  
This document is not found in the claims file.  Once again, 
the Board finds that the veteran is an unreliable historian, 
particularly as it pertains to his submissions to VA of the 
facts and documents of his marriages.  The Board finds that 
it is more reasonable to conclude that if he provided any 
marriage documents at all to VA in 1986, they were documents 
pertaining to his marriage to [redacted].  

The Board notes that the regularity of the administrative 
process is presumed in the absence of clear evidence to the 
contrary.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  There is no basis to believe that the RO received 
notice of the veteran's marriage to [redacted] until May 15, 
1996.  There is not only no clear evidence contradicting that 
finding, in fact, the preponderance of the evidence is 
against finding otherwise.  

In conclusion, in accordance with the provisions of 38 
U.S.C.A. § 7104 (West 1991), the Board has reviewed and 
considered all of the evidence and material of record in the 
veteran's claims files.  Based on its review of the relevant 
evidence in this matter, and for the foregoing reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence shows that the overpayment of additional 
compensation benefits for the veteran's former spouse, [redacted] 
from October 1, 1978 to October 31, 1983, was validly 
created, and that the preponderance of the evidence is 
against the veteran's claim for an effective date earlier 
than May 15, 1996 for additional compensation benefits based 
on the dependency of the veteran's spouse, [redacted].  38 
U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.31, 3.109, 3.155(a), 
3.158, 3.401(b). 


ORDER

An overpayment of additional compensation benefits from 
October 1, 1978 to October 31, 1983, for former dependent 
spouse, [redacted], was properly created. 

An effective date earlier than May 15, 1996, for the payment 
additional compensation benefits based on the dependency of 
the veteran's spouse [redacted], is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

